DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Litscher et al. does not disclose a device with “a barb extending radially inward from an interior face of a distal portion of the first clip jaw proximal of the first projection at an angle between 20 and 90 degrees relative to the longitudinal axis of the first clip jaw”, Examiner disagrees. While the embodiment shown in Figs. 18-19 of Litscher et al. does not include a barb projection, the embodiment of Fig. 34 teaches a snap (712) comprising a barb (the curled back hook-like portion).
Since the present specification does not offer a special definition for “barb”, the following definitions are relied upon to establish the broadest reasonable interpretation of the term: “a sharp projection extending backward (as from the point of an arrow or fishhook) and preventing an easy extraction” or “a sharp projection with its point similarly oblique to something else” (Merriam-Webster dictionary). In the present case, the snap (712 in Fig. 34) can be considered sharp due to its thinness and hard edges, and as can be seen in Fig. 34 the hook-like curled back end of the snap (712) extends backward, oblique, from the upper edge of the snap. This snap also extends perpendicularly from a longitudinal axis of the clip (best seen in the upper 712 making a right angle with the edge of the jaw), showing that this barb extends at an angle between 20 and 90 degrees relative to a longitudinal axis of the first jaw clip. Fig. 34 also shows unmarked wing-like lateral extensions, showing that this embodiment is compatible with the embodiment of Figs. 18-19 previously relied upon.
It should also be noted that Matsuno (US Patent No. 5,766,189) as cited in the previous office actions also teaches a plurality of barbs (2f in Fig. 2B) which extend perpendicularly from a surface of each jaw (2A and 2B).
The amendments to claims 51 and 52 have overcome the previous objections, therefore the previously filed objections to the claims are withdrawn.
The amendment to the specification overcomes the previously filed drawing objection, therefore the objection to the drawings is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36-38, 40-45, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Litscher et al. (PGPub US 2005/0107809 A1).
With respect to claim 36, Litscher et al. discloses a device for treating a tissue (abstract), comprising: a capsule (200 in Figs. 1 and 1A) extending longitudinally from a proximal end (bottom end of 200) to a distal end (top end of 200) and including a channel extending therethrough (see interior of 200 in Fig. 1A); first and second clip jaws (208 in Fig. 1A or see individual jaw 208 in Figs. 18-20), proximal ends of which are slidably received within the channel of the capsule (interior of 200, see Figs. 11-12 for example) so that the first and second clip jaws (208) are movable between an open configuration, in which distal ends of the first and second clip jaws (208) extend distally past the distal end of the capsule (200) to be separated from one another and a closed configuration, in which the first and second clip jaws are drawn toward one another (PP [0064]: "the clip arms 208 which move between open and closed positions", see also Figs. 11-12 for example of open/closed configurations), each of the first and second clip jaws (208 in Figs. 18-20) including lateral wings (see annotated Fig. 19 below) extending from lateral edges thereof toward the wings of the other of the first and second clip jaws (see Fig. 20, the wings extend outwards); and a first projection (see annotated Fig. 18 below) extending from a distal portion of a first one of the lateral wings of the first clip jaw (208) inward toward the second clip jaw (see Fig. 1A for reference, see Fig. 20 for singular jaw in profile) radially inward beyond a projection of the first lateral wing of the first clip jaw (see Fig. 20).

    PNG
    media_image1.png
    485
    369
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    400
    370
    media_image2.png
    Greyscale

	However, the embodiment seen in Figs. 18-20 fails to explicitly disclose a barb extending radially inward from an interior face of a distal portion of the first clip jaw proximal of the first projection at an angle between 20 and 90 degrees relative to a longitudinal axis of the first clip jaw.
	In an alternate embodiment, however, Litscher et al. teaches a barb (curled back hook portion of 712 in Fig. 34; the following definitions are relied upon to establish the broadest reasonable interpretation of the term “barb”: “a sharp projection extending backward (as from the point of an arrow or fishhook) and preventing an easy extraction” or “a sharp projection with its point similarly oblique to something else” (Merriam-Webster dictionary). In the present case, the snap (712 in Fig. 34) can be considered sharp due to its thinness and hard edges, and as can be seen in Fig. 34 the hook-like curled back end of the snap (712) extends backward, oblique, from the upper edge of the snap) extending radially inward from an interior face of a distal portion of the first clip jaw (705) proximal of the first projection (712 is more proximal than the end of the jaw where the first projection is, as seen in the annotated figures above) at an angle between 20 and 90 degrees relative to a longitudinal axis of the first clip jaw (see Fig. 34, 712 extends radially inward perpendicular from the edge of 705, note that 712 makes a right angle with the edge of 705).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Litscher et al. reference using the teachings of the embodiment of Fig. 34 to incorporate a barb extending radially inward from an interior face of a distal portion of the first clip jaw proximal of the first projection at an angle between 20 and 90 degrees relative to a longitudinal axis of the first clip jaw. One of ordinary skill in the art would have been motivated to perform this modification to encourage the first and second jaws (705 and 704’’) to remain in the closed configuration (see PP [0091]).
With respect to claim 37, Litscher et al. fails to specifically disclose wherein the first and second clip jaws (208 in Figs. 1A and 18-20) are formed of a material having a yield strength between 200 and 260 ksi or a yield strain between 0.7 and 1.1 percent.
	However, Litscher et al. does disclose that: "Maximum spring properties may be obtained by using materials such as 400 series stainless or 17-7 PH" (PP [0078]), stressing the importance of the clip arms’ ability to resist plastic deformation (see also PP [0088]: “The material of the clips is selected to resist plastic deformation while constrained in the closed configuration, so that the hemostatic clips will return to the open configuration when not otherwise restrained”). While Litscher et al. is not specific on the yield strength and strain used, this reference uses the same material as claimed in the specification.
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to include wherein the first and second clip jaws are formed of a material having a yield strength between 200 and 260 ksi or a yield strain between 0.7 and 1.1 percent. One of ordinary skill in the art would have been motivated to perform this modification because use of 17-7 Stainless Steel is well known in the art, as are the benefits to maximizing the spring properties of clip jaws. Furthermore, requiring the above yield strength or yield strain parameters would have yielded predictable results and produced clip jaws more resistant to plastic deformation.
Regarding claim 38, Litscher et al. further discloses wherein the first and second jaws (208 in Figs. 18-20) are formed of 17-7 Stainless Steel (PP [0078]: "Maximum spring properties may be obtained by using materials such as 400 series stainless or 17-7 PH").
Regarding claim 40, Litscher et al. further discloses wherein the first distal portion of the clip jaws (208 in Figs. 18-20) includes a stamped rib feature (300 in Fig. 18, PP [0079]: "The clip arms 208 also comprise a radius section 300 that adds strength to the clip assembly 106 and reduces system friction").
Regarding claim 41, Litscher et al. further discloses a second projection (see annotated Fig. 18 below, other projection of 408) extending from a distal portion of a second one of the lateral wings of the first clip jaw (208) inward toward the second clip jaw radially inward beyond a projection of the second lateral wing of the first clip jaw (see projection 408 in Fig. 20).

    PNG
    media_image3.png
    400
    416
    media_image3.png
    Greyscale

Regarding claim 42, Litscher et al. as modified by itself further discloses wherein the first lateral wing (see annotated Fig. 19 above and unmarked lateral wing in Fig. 34) includes a plurality of first projections (body of 712 and unmarked equivalent to 408 in Fig. 33 shown in Figs. 18-20, the claim language does not require that the plurality of projections be uniform/identical in shape) extending inward toward the second clip jaw (712 on 705 extends toward 704’’) radially inward beyond a projection of the second lateral wing of the first clip jaw (712 and unmarked equivalent to 408 shown in Figs. 18-20 extend past the unmarked lateral wall).
Regarding claim 43, Litscher et al. further discloses wherein the first and second projections (see 408 in annotated figure above) are formed on portions of the first clip jaw (208 in Fig. 18) which, in the closed configuration, remain outside the capsule (200 in Fig. 1A, PP [0067]: “clip arms 208 which are prevented from moving proximally by the interaction of the CSS 222 with the folded tabs 220”, see also Fig. 12).
Regarding claim 44, Litscher et al. as modified by itself further teaches wherein a third projection (opposite 712 in Fig. 34) extending from a distal portion of a third one of the lateral wings (see unmarked wings in Fig. 34) of the second clip jaw (704’’) inward toward the first clip jaw (705) radially inward beyond a projection of the third lateral wing (712 extends beyond the wing).
Regarding claim 45, Litscher et al. as modified by the embodiment of Fig. 34 fails to explicitly disclose a plurality of third projections extending from a distal portion of a third one of the lateral wings of the second clip jaw inward toward the first clip jaw radially inward beyond a projection of the third lateral wing.
	In an alternate embodiment, however, Litscher et al. teaches a plurality of projections (710 in Fig. 33, PP [0091]: “a plurality of protrusions with catches 710 may be formed on each of the clip arms 704' of the clip 703 to retain the device in the closed configuration once the clip 703 has been clamped in place on tissue”, emphasis added) extending from a distal portion of a third one of the lateral wings (unmarked wings in Fig. 33) of the second clip jaw (704’) toward the first clip jaw (other unmarked jaw) radially inward beyond a projection of the third lateral wing (710 extends beyond unmarked wing).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Litscher et al. combination to include the teachings of the embodiment of Fig. 33 and incorporate a plurality of third projections extending from a distal portion of a third one of the lateral wings of the second clip jaw inward toward the first clip jaw radially inward beyond a projection of the third lateral wing. One of ordinary skill in the art would have been motivated to perform this modification because incorporating a plurality of projections (710 in Fig. 33) rather than a single projection (as taught with 712 in Fig. 34) is known in the art and would have yielded predictable results, leading to greater retention of the clip arms together in the closed position along the lengths of the first and second jaws.
Regarding claim 52, Litscher et al. further discloses wherein the first and second clip jaws (208 in Figs. 1A and 20) are restrained via an interior surface of the capsule (200 in Fig. 1A) so that distal ends of the first and second clip jaws (PP [0065]: "The clip arms 208 in the closed configuration have a radius section 300 which is partially contained within the capsule 200 to prevent opening of the arms").
Claims 39 and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Litscher et al. (PGPub US 2005/0107809 A1) in view of Kimura et al. (PGPub US 2002/0045909 A1).
With respect to claim 39, Litscher et al. fails to specifically disclose wherein a distance between distal ends of the first and second clip (see Fig. 1A) in the open configuration is 16 millimeters.
	In the same field of endeavor of clipping apparatuses (abstract), Kimura et al. teaches a clipping apparatus (see Fig. 26) comprising a first and second clip jaw (70), a capsule (68), and a control member (51), wherein a distance between distal ends of the first and second clip jaws (70) in the open configuration is 3 mm to 25 mm (PP [0244]: “an opening width H of the clip 70, which is sufficient to ligate the tissue in a cavity, is bent in the range of 3 mm to 25 mm”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to incorporate the teachings of Kimura et al. and include wherein a distance between distal ends of the first and second clip in the open configuration is 16 millimeters. One of ordinary skill in the art would have been motivated to perform this modification because 16 mm is within the range of 3 mm to 25 mm provided by the Kimura et al. reference, and furthermore because it would have been obvious to try as a value within that finite range.
With respect to claim 46, Litscher et al. discloses a clipping device (see Figs. 1 and 1A) comprising: a proximal portion (108 in Fig. 1); a distal portion (106) releasably coupled to the proximal portion (108) so that the distal portion (106) is deployable therefrom (PP [0003]: “A hemostatic clipping tool is one of the devices which may be inserted through an endoscope to deploy a clip”), the distal portion (106) including: a capsule (200 in Figs. 1 and 1A) extending longitudinally from a proximal end (bottom end of 200) to a distal end (top end of 200) and including a channel extending therethrough (see interior of 200 in Fig. 1A); first and second clip jaws (208 in Fig. 1A or see individual jaw 208 in Figs. 18-20), proximal ends of which are slidably received within the channel of the capsule (interior of 200, see Figs. 11-12 for example) so that the first and second clip jaws (208) are movable between an open configuration, in which distal ends of the first and second clip jaws (208) extend distally past the distal end of the capsule (200) to be separated from one another and a closed configuration, in which the first and second clip jaws are drawn toward one another (PP [0064]: "the clip arms 208 which move between open and closed positions", see also Figs. 11-12 for example of open/closed configurations), each of the first and second clip jaws (208 in Figs. 18-20) including lateral wings (see annotated Fig. 19 below) extending from lateral edges thereof toward the wings of the other of the first and second clip jaws (see Fig. 20, the wings extend outwards); and a first projection (see annotated Fig. 18 below) extending from a distal portion of a first one of the lateral wings of the first clip jaw (208) inward toward the second clip jaw (see Fig. 1A for reference, see Fig. 20 for singular jaw in profile) radially inward beyond a projection of the first lateral wing of the first clip jaw (see Fig. 20).

    PNG
    media_image1.png
    485
    369
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    400
    370
    media_image2.png
    Greyscale

	However, Litscher et al. fails to specifically disclose wherein a distance between distal ends of the first and second clip (see Fig. 1A) in the open configuration is between 15 and 20 mm or a barb extending radially inward from an interior face of a distal portion of the first clip jaw proximal of the first projection at an angle between 20 and 90 degrees relative to a longitudinal axis of the first clip jaw.
	In the same field of endeavor of clipping apparatuses (abstract), Kimura et al. teaches a clipping apparatus (see Fig. 26) comprising a first and second clip jaw (70), a capsule (68), and a control member (51), wherein a distance between distal ends of the first and second clip jaws (70) in the open configuration is 3 mm to 25 mm (PP [0244]: “an opening width H of the clip 70, which is sufficient to ligate the tissue in a cavity, is bent in the range of 3 mm to 25 mm”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to incorporate the teachings of Kimura et al. and include wherein a distance between distal ends of the first and second clip in the open configuration is between 15 and 20 mm. One of ordinary skill in the art would have been motivated to perform this modification because the range of 15-20 mm is encompassed within the range of 3 mm to 25 mm provided by the Kimura et al. reference, and furthermore because it would have been obvious to try as a smaller range of values located within that finite range.
	Litscher et al. further teaches, in an alternate embodiment, a barb (curled back hook portion of 712 in Fig. 34) extending radially inward from an interior face of a distal portion of the first clip jaw (705) proximal of the first projection (712 is more proximal than the end of the jaw where the first projection is, as seen in the annotated figures above) at an angle between 20 and 90 degrees relative to a longitudinal axis of the first clip jaw (see Fig. 34, 712 extends radially inward perpendicular from the edge of 705, note that 712 makes a right angle with the edge of 705).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Litscher et al. reference using the teachings of the embodiment of Fig. 34 to incorporate a barb extending radially inward from an interior face of a distal portion of the first clip jaw proximal of the first projection at an angle between 20 and 90 degrees relative to a longitudinal axis of the first clip jaw. One of ordinary skill in the art would have been motivated to perform this modification to encourage the first and second jaws (705 and 704’’) to remain in the closed configuration (see PP [0091]).
With respect to claim 47, Litscher et al. fails to specifically disclose wherein the first and second clip jaws (208 in Figs. 1A and 18-20) are formed of a material having a yield strength between 200 and 260 ksi or a yield strain between 0.7 and 1.1 percent.
	However, Litscher et al. does disclose that: "Maximum spring properties may be obtained by using materials such as 400 series stainless or 17-7 PH" (PP [0078]), stressing the importance of the clip arms’ ability to resist plastic deformation (see also PP [0088]: “The material of the clips is selected to resist plastic deformation while constrained in the closed configuration, so that the hemostatic clips will return to the open configuration when not otherwise restrained”). While Litscher et al. is not specific on the yield strength and strain used, this reference uses the same material as claimed in the specification.
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to include wherein the first and second clip jaws are formed of a material having a yield strength between 200 and 260 ksi or a yield strain between 0.7 and 1.1 percent. One of ordinary skill in the art would have been motivated to perform this modification because use of 17-7 Stainless Steel is well known in the art, as are the benefits to maximizing the spring properties of clip jaws. Furthermore, requiring the above yield strength or yield strain parameters would have yielded predictable results and produced clip jaws more resistant to plastic deformation.
With respect to claim 48, Litscher et al. discloses a method for treating target tissue (abstract), comprising: inserting a distal portion of a clipping device (106 in Figs. 1 and 1A) to a target area within a living body (PP [0051]: "This device is a hand operated tool that is used to insert a hemostatic clip through an endoscope lumen, position the clip over a wound, clamp it and deploy it over the affected tissue"), the distal portion (106) including a capsule (200) and first and second clip jaws (208) slidably received within the channel of the capsule (PP [0064]: “a capsule 200 which provides a structural shell for the clip assembly 106”) to be movable between an open configuration (see Fig. 1A for example), in which distal ends of the first and second clip jaws (208) are separated from one another, and a closed configuration (not shown), in which the distal ends of the first and second clip jaws (208) are drawn toward one another (PP [0064]: "the clip arms 208 which move between open and closed positions"), each of the first and second clip jaws (208) including lateral wings (see annotated Fig. 19 below) extending from lateral edges thereof toward the wings of the other of the first and second clip jaws (208, see Fig. 20 how the wings extend inward) and a first projection (see annotated Fig. 18 below) extending from a distal portion of a first one of the lateral wings of the first clip jaw (208) inward toward the second clip jaw (208) radially inward beyond a projection of the first lateral wing of the first clip jaw (208, see Fig. 20); positioning the first and second clip jaws (208) in contact with target tissue within a living body (PP [0067]: "If the position is acceptable, the operator can deploy the clip 90 by continuing to move the sliding spool 110 with increased proximal pressure to cause the clip arms 208 to close on the tissue"); and clipping the target tissue by positioning the target tissue between the first and second clip jaws (208) in the open configuration and drawing the first and second clip jaws (208) toward the closed configuration to grip the tissue (see PP [0067]).

    PNG
    media_image1.png
    485
    369
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    400
    370
    media_image2.png
    Greyscale

	However, Litscher et al. fails to specifically disclose wherein a distance between distal ends of the first and second clip (see Fig. 1A) in the open configuration is between 15 and 20 mm or a barb extending radially inward from an interior face of a distal portion of the first clip jaw proximal of the first projection at an angle between 20 and 90 degrees relative to a longitudinal axis of the first clip jaw.
	In the same field of endeavor of clipping apparatuses (abstract), Kimura et al. teaches a clipping apparatus (see Fig. 26) comprising a first and second clip jaw (70), a capsule (68), and a control member (51), wherein a distance between distal ends of the first and second clip jaws (70) in the open configuration is 3 mm to 25 mm (PP [0244]: “an opening width H of the clip 70, which is sufficient to ligate the tissue in a cavity, is bent in the range of 3 mm to 25 mm”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to incorporate the teachings of Kimura et al. and include wherein a distance between distal ends of the first and second clip in the open configuration is between 15 and 20 mm. One of ordinary skill in the art would have been motivated to perform this modification because the range of 15-20 mm is encompassed within the range of 3 mm to 25 mm provided by the Kimura et al. reference, and furthermore because it would have been obvious to try as a smaller range of values located within that finite range.
	Litscher et al. further teaches, an in alternate embodiment, a barb (curled back hook portion of 712 in Fig. 34) extending radially inward from an interior face of a distal portion of the first clip jaw (705) proximal of the first projection (712 is more proximal than the end of the jaw where the first projection is, as seen in the annotated figures above) at an angle between 20 and 90 degrees relative to a longitudinal axis of the first clip jaw (see Fig. 34, 712 extends radially inward perpendicular from the edge of 705, note that 712 makes a right angle with the edge of 705).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Litscher et al. reference using the teachings of the embodiment of Fig. 34 to incorporate a barb extending radially inward from an interior face of a distal portion of the first clip jaw proximal of the first projection at an angle between 20 and 90 degrees relative to a longitudinal axis of the first clip jaw. One of ordinary skill in the art would have been motivated to perform this modification to encourage the first and second jaws (705 and 704’’) to remain in the closed configuration (see PP [0091]).
Regarding claim 49, Litscher et al. further discloses wherein positioning the first and second clip jaws (208 in Figs. 1A and 18-20) in contact with target tissue within a living body includes gripping the target tissue with the first projection (one part of 408 in Figs. 18 and 20, "with the first projection" is broad and does not require target tissue to be disposed between the projections, teeth/projections 408 in Fig. 18 interlock and mesh with each other and this meshing aids in the gripping of the target tissue).
With respect to claim 50, Litscher et al. further discloses wherein the clipping device (See Figs. 1 and 1A) includes a control member (118) extending from a proximal end (end near 108) which remains outside the living body accessible to a user (108 is a handle that remains outside the body) to a distal end (end near 106) coupled to proximal ends of the first and second clip jaws (208, 118 couples via 206).
Regarding claim 51, Litscher et al. fails to specifically disclose wherein a distance between distal ends of the first and second clip (see Fig. 1A) in the open configuration is between 15 and 20 mm.
	In the same field of endeavor of clipping apparatuses (abstract), Kimura et al. teaches a clipping apparatus (see Fig. 26) comprising a first and second clip jaw (70), a capsule (68), and a control member (51), wherein a distance between distal ends of the first and second clip jaws (70) in the open configuration is 3 mm to 25 mm (PP [0244]: “an opening width H of the clip 70, which is sufficient to ligate the tissue in a cavity, is bent in the range of 3 mm to 25 mm”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Litscher et al. reference to incorporate the teachings of Kimura et al. and include wherein a distance between distal ends of the first and second clip in the open configuration is between 15 and 20 mm. One of ordinary skill in the art would have been motivated to perform this modification because the range of 15-20 mm is encompassed within the range of 3 mm to 25 mm provided by the Kimura et al. reference, and furthermore because it would have been obvious to try as a smaller range of values located within that finite range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       

/MELANIE R TYSON/Primary Examiner, Art Unit 3771